Case: 16-31046      Document: 00513890626         Page: 1    Date Filed: 02/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-31046                                FILED
                                  Summary Calendar                       February 27, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
ROBERT DALLAS,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA, as the United States Army Corps of
Engineers,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-10736


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Robert Dallas brings this suit against Defendant–
Appellee the United States Army Corps of Engineers (the Corps) seeking
compensation for injuries he sustained during the course of his employment as
a Corps civil service employee. Dallas worked as the master of a tow boat
owned by the Corps, the M/V Bienville. On April 17, 2014, while working


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-31046        Document: 00513890626           Page: 2      Date Filed: 02/27/2017



                                         No. 16-31046
aboard the M/V Bienville, Dallas was seriously injured by a free-swinging
survey vessel that was suspended by the crane of a derrick barge, all of which
were owned by the Corps. Following the accident, Dallas received federal
workers’ compensation benefits for his injuries. 1 On June 17, 2016, Dallas
brought the instant suit for damages under the Jones Act 2 and general
maritime law, alleging that his injuries were caused by the Corps’ negligence
and that the M/V Bienville was unseaworthy. He also alleged mishandling of
his workers’ compensation claim. As redress, he sought “full compensatory
damages for pain and suffering, disability, loss of enjoyment of life, medical
expenses, economic losses, maintenance and cure,” along with attorneys’ fees
and costs.
       The Corps moved to dismiss for lack of subject matter jurisdiction and
failure to state a claim upon which relief can be granted, which Dallas opposed.
On September 15, 2016, the district court granted the motion to dismiss on the
basis of lack of subject matter jurisdiction. The district court agreed with the
Corps that the Federal Employees’ Compensation Act (FECA) sets out the
exclusive remedy for Dallas’s injuries and therefore concluded that it did not
have subject matter jurisdiction to consider his claims. Dallas timely appealed.
       We review a district court’s dismissal for lack of subject matter
jurisdiction de novo. Tsolmon v. United States, 841 F.3d 378, 382 (5th Cir.
2016). Dallas argues on appeal that the district court erred in dismissing his
complaint for lack of subject matter jurisdiction. Specifically, Dallas argues
that, by its plain text, FECA does not apply to him and thus does not deprive
the district court of jurisdiction over his suit. FECA contains an exclusive


       1  Under the Federal Employees Compensation Act (FECA), the Government is
required to “pay compensation . . . for the disability . . . of an employee resulting from personal
injury sustained while in the performance of his duty.” 5 U.S.C. § 8102(a).
        2 The Jones Act permits “[a] seaman injured in the course of employment . . . to bring

a civil action at law . . . against the employer.” 46 U.S.C. § 30104.
                                                2
    Case: 16-31046     Document: 00513890626    Page: 3    Date Filed: 02/27/2017



                                 No. 16-31046
remedy provision, which instructs that the compensation it provides is the
exclusive remedy for injured employees:
      The liability of the United States or an instrumentality thereof
      under [FECA] . . . with respect to the injury . . . of an employee is
      exclusive and instead of all other liability of the United States or
      the instrumentality to the employee, his legal representative,
      spouse, dependents, next of kin, and any other person otherwise
      entitled to recover damages from the United States or the
      instrumentality because of the injury . . . in a direct judicial
      proceeding, in a civil action, or in admiralty, or by an
      administrative or judicial proceeding under a workmen’s
      compensation statute or under a Federal tort liability statute.

5 U.S.C. § 8116(c). But FECA also provides an exception to this exclusivity
provision, expressly stating that it “does not apply to a master or a member of
a crew of a vessel.” Id.
      Despite this seemingly clear exception, the Supreme Court has long
interpreted FECA to be “the exclusive remedy for civilian seamen on public
vessels,” regardless of whether they are a master or crewmember of the vessel.
Johansen v. United States, 343 U.S. 427, 441 (1952); see also Patterson v.
United States, 359 U.S. 495, 496 (1959) (per curiam) (declining to reconsider
whether Johansen was correctly decided and reaffirming that FECA “‘is the
exclusive remedy for civilian * * *’ employees of the United States on
government vessels engaged in public service” (quoting Johansen, 359 U.S. at
496 (omission in original)).   We have consistently cited Johansen and its
progeny in affirming dismissals of suits seeking compensation for injuries to a
seaman aboard a public vessel. See Hill v. U.S. Army Corps of Eng’rs, 20 F.3d
466, at *1 (5th Cir. 1994) (per curiam) (unpublished) (affirming dismissal and
finding that appeal was frivolous); Johnson v. United States, 402 F.2d 778, 779
(5th Cir. 1968) (per curiam) (“[Johansen and its progeny] compel the conclusion
that a seaman who was injured in the course of his employment as a federal
employee . . . is limited to the benefits provided under the terms of [FECA] and,
                                           3
     Case: 16-31046      Document: 00513890626        Page: 4    Date Filed: 02/27/2017



                                     No. 16-31046
therefore, such seaman may not maintain a suit for damages against the
Government.”).
      While acknowledging this clear and controlling authority from the
Supreme Court and this court, Dallas nonetheless argues that, as a vessel
master, he is exempted from FECA’s exclusivity provision. He contends that
Johansen was wrongly decided because its interpretation of FECA is contrary
to the statute’s plain text and legislative history. But we are not at liberty to
consider whether a Supreme Court decision was wrongly decided. See Johnson
v. Heublein, Inc., 227 F.3d 236, 244 (5th Cir. 2000). To the contrary, we have
a “duty” to follow such precedent and “may not reject, dismiss, disregard, or
deny” it. United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000) (per curiam)
(quoting Hopwood v. State of Tex., 84 F.3d 720, 722 (5th Cir. 1996)), abrogated
on other grounds by United States v. Reyna, 358 F.3d 344 (5th Cir. 2004). This
bedrock principle is all the more true when the Supreme Court itself has
expressly declined to reconsider a particular precedent. See Patterson, 359
U.S. at 496. We are therefore bound by Johansen’s directive that FECA is “the
exclusive remedy for civilian seamen on public vessels.” 343 U.S. at 441.
Dallas was a civilian seaman on a publicly owned vessel and, accordingly,
Johansen compels the conclusion that his suit is barred by FECA’s exclusive
remedy provision. The district court did not err in dismissing his suit for lack
of subject matter jurisdiction. 3
      The judgment of the district court is AFFIRMED.




      3 Because we affirm the district court’s dismissal on this ground, we do not address
the Corps’ alternative argument that Dallas’s suit is time-barred.
                                            4